DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1-20 have been previously presented.

Terminal Disclaimer
The terminal disclaimer filed on 10/25/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 07/14/40 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 1, 11 and 20 though Kallenbach et al.(US 2015/0045934) teaches rendering three-dimensional objects using data related to a three-dimensional item (0014 lines 1-7) the prior art fails to teach processing a user request; 8responsive to the user request, accessing a video image frame of a 9scene of media content; 10identifying an object that is represented in the video image frame; 11accessing a plurality of video image frames from the scene of the 12media content; 13identifying the object represented in at least some video frames of 14the plurality of video image frames; and 15generating 3D model data based at least in part on the at least some 16video image frames of the plurality of video image frames that were accessed from 17the scene of the media content. Therefore, claims 1-20 are allowable. 
Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 10/25/21, with respect to claims 1-20 have been fully considered and are persuasive. Therefore, the double patenting rejection of claims 1, 2, 11, 12 and 20 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/Said Broome/Primary Examiner, Art Unit 3649